 Case: 2:21-cv-02583-ALM-CMV Doc #: 7 Filed: 09/03/21 Page: 1 of 2 PAGEID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ALTON CROMARTIE,                                   :
                                                   :
               Plaintiff,                          :   Case No. 2:21-cv-02583
                                                   :
       v.                                          :   CHIEF JUDGE ALGENON L. MARBLEY
                                                   :
OHIO DEPARTMENT OF                                 :   MAGISTRATE JUDGE VASCURA
REHABILITATION & CORRECTION,                       :
et al.,                                            :
                                                   :
               Defendants.                         :


                                       OPINION & ORDER

       On June 28, 2021, the United States Magistrate Judge issued a Report and

Recommendation in this case (ECF No. 4), recommending that the Court dismiss Plaintiff’s case

without prejudice pursuant to Federal Rule of Civil Procedure 41(b), not assess the filing fee in this

matter, and order Plaintiff to list 2:21-cv-2583 as a related case if he re-files this action. Plaintiff

neither paid the filing fee nor submitted an application to proceed in forma pauperis. (ECF Nos. 2–

3). Mr. Cromartie took no further action and Magistrate Judge Vascura issued the pending Report

and Recommendation. The parties were specifically advised of their right to object to the Report

and Recommendation within fourteen days and of the consequences of their failure to do so. (ECF

No. 4). No objection has been filed. Since neither party has objected, and the deadline for such

objections elapsed on July 12, 2021, this Court ACCEPTS the Magistrate Judge’s Report and

Recommendation. This case is hereby DISMISSED. No filing fee will be assessed.
 Case: 2:21-cv-02583-ALM-CMV Doc #: 7 Filed: 09/03/21 Page: 2 of 2 PAGEID #: 21




        Furthermore, Plaintiff is hereby ORDERED to list 2:21-cv-2583 as a related case if he re-

files this action.

        IT IS SO ORDERED.


                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021




                                                2
